Per Curiam.
The jurisdiction of the surrogate to direct payment of counsel fees is defined by section 231-a of the Surrogate's Court Abt. His power thereunder is to direct payment “ from the estate generally or from the funds in the hands of the representative *531belonging to any legatee, devisee, distributee or person interested therein.” He has no power to direct payment otherwise by any individual (Matter of Smith, 111 App. Div. 23, 31), nor is his power enlarged by section 475 of the Judiciary Law which gives merely power to “ enforce the lien.” The order of June 16, 1926, is, therefore, void for want of jurisdiction.
The order appealed from should be reversed, with ten dollars costs and disbursements, and the motion to vacate granted, with ten dollars costs.
Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and proceeding remitted to the Surrogate’s Court for further action in accordance with opinion.